The Honorable Mark Stodola City Attorney City Hall, 500 W. Markham St. Little Rock, AR  72201
Dear Mr. Stodola:
This is in response to your request for our review and approval of the "Second Amendment to Interlocal Agreement Chartering the Central Arkansas Transit Authority."  (This office approved the "First Amendment" on May 9, 1990.  See Atty. Gen. Op. No. 90-152).
Our thorough review indicates that the Second Amendment conforms to Arkansas law, as set forth under the Public Transit System Act (Act 424 of 1981,) which is codified as A.C.A. 14-334-101 et seq., and the Interlocal Cooperation Act (Act 430 of 1967), codified as A.C.A. 25-20-101 et seq.  It is my opinion that the Amendment's delegation to the Central Arkansas Transit Authority of powers enumerated in A.C.A. 14-14-1102(b)(7) and 14-54-108 is proper in accordance with A.C.A. 14-334-108(15), 14-334-103(c), and25-20-104(c).